Opinion by
Mb. Justice Gbeen,
We think the learned court below was in error in holding that the plaintiff’s claim of title was qualified and not absolute. The bill of sale made by Beswick and Crowther to McCullough was absolute, and transferred the entire title of the grantors in the articles mentioned to the plaintiff, without any condition or qualification whatever. On the same day the plaintiff executed a lease to Beswick and Crowther of the same articles, with the ordinary conditions of a lease and an added stipulation that if the lessees should subsequently pay to the lessor a sum equal to $1,500, with the payments of rent included, the lessor would execute and deliver a bill of sale of the property to the lessees. There was no provision in the lease that such a bill of sale should be made to the lessees in the event that they should pay the notes which were indorsed for them by the *181lessee, and in point of fact they never did pay any of them. There was nothing said upon this subject in either the bill of sale or in the subsequent lease. It is, of course, true, that the arrangement was made in order to secure McCullough against loss by reason of his indorsements for Beswick and Crowther, but that consideration will not convert an otherwise absolute sale into a conditional or qualified one.
On the subject of change of possession, which seems to have been the principal matter of contention on the trial, the authorities are clear that an absolute change is not in all cases essential to the validity of the transaction. In Buckley v. Duff, 114 Pa. 596, we held that in the sale of personal property regard must be had, not only to the character of the property, but to the nature of the transaction, the position of the parties and the intended use of the properly. No such change of possession as will defeat the fair and honest object of the parties is required. A transfer of personal property, void as to existing creditors, is not necessarily void as to subsequent creditors. It is fraudulent only as to those it was intended to defraud. The facts were that Greaves & Marland, being indebted to Buckley, gave him a bill of sale for certain paper box machines, and took from Buckley a lease for the machines at a fixed rental. The lease was for an indefinite time at a rental of fifty cents per week. They remained in possession for some years and upon a judgment subsequently recovered against them the machines were seized in execution. The court below, on the trial between Buckley, claiming under his bill of sale and lease, and the subsequent execution creditor, directed a verdict for the defendant, but this court reversed the judgment, holding that it required proof of actual fraud to vitiate the plaintiff’s title. The same rule was held in Renninger v. Spatz, 128 Pa. 524, our Brother McCollum saying in the opinion: “ It was for the jury to find from the evidence whether the sale was in good faith or color-able, and whether the change of possession was all that could reasonably be expected of the vendor, taking into view the character and situation of the property and the relations of the parties.” In Pressel v. Bice, 142 Pa. 268, the rule as stated in Buckley v. Duff, supra, was repeated in the same words, and we affirmed the action of the lower court in leaving the question of actual fraud to the jury. In Ditman v. Raule, 124 Pa. *182225, we enforced tbe same doctrine saying, “ tbat a sale of personal chattels that is not accompanied by delivery may be good between the parties. While such a sale is a legal fraud as to persons standing in a position to be defrauded by it, as to all other persons it may be valid if it is free from fraud in fact.” In Bell v. McCloskey, 155 Pa. 319, we held that a purchaser of a lease of a dairy farm, with the cattle and farm implements belonging to it, who retains the vendor in possession as a tenant under a written lease, assumes sufficient possession of the property to entitle him to retain it as against the vendor’s creditors. In the opinion of this court we said: “ In the circumstances of the case it would have been error to have held that the transaction was a fraud in law. The law does not require such an absolute change of possession as would defeat the fair and honest purpose of the parties.”
In the present case the defendant recovered a judgment against' Crowther in February, 1896, and appears therefore to be a subsequent creditor. As to him it does not follow as a matter of law that the transaction between Beswick and Crowther and the plaintiff was a fraud in law, and it was therefore error to direct a verdict for the defendant. The question of fraud in fact should have been submitted to the jury. The assignments of error are sustained.
Judgment reversed and new venire awarded.